Per Curiam.

Let the commission issue: the affidavit, although made by a third person, shows probable grounds to believe that the testimony of the witness may be material. Besides, it cannot injure the tenant, by creating delay, for the application is not in time to have the effect of suspending the proceedings in the suit, or of excusing the demandants for not going to trial.
Rule granted.(a)

(a) See Franklin v. The United Insurance Co., supra, p. 68, n. b. Murray v. Kirkpatrick, 1 Cowen, 210.